Carley, Judge.
Appellant was tried before a jury on an indictment charging him with the offenses of rape and aggravated sodomy against the same victim. The jury returned a verdict of guilty as to both counts and appellant appeals from the judgments of conviction and sentences entered on those verdicts.
1. Over objection, the victim was allowed to testify that, during the course of her ordeal, appellant had made the incriminating admission to her that “there’s been ten others, ten other women, and you’re not the only one.” This evidence was clearly admissible. Gravely v. State, 169 Ga. App. 757 (315 SE2d 271) (1984); Lord v. State, 156 Ga. App. 492, 493 (2) (274 SE2d 641) (1980); Morgan v. State, 161 Ga. App. 67 (2) (288 SE2d 836) (1982); Carter v. State, 168 Ga. App. 177 (2) (308 SE2d 438) (1983).
2. Evidence that appellant had, in fact, previously raped another woman was not erroneously admitted. See generally O’Neal v. State, 170 Ga. App. 637 (1) (318 SE2d 66) (1984); LaPalme v. State, 169 Ga. App. 540 (2) (313 SE2d 729) (1984); Moore v. State, 169 Ga. App. 24, 25 (1) (311 SE2d 226) (1983).

Judgment affirmed.


Birdsong, P. J., and Sognier, J., concur.